 


110 HR 1258 IH: To amend title 5, United States Code, to increase the maximum age limit for an original appointment to a position as a Federal law enforcement officer in the case of any individual who has been discharged or released from active duty in the armed forces under honorable conditions, and for other purposes.
U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1258 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2007 
Mr. Bishop of Utah (for himself, Mr. Cannon, and Mr. Matheson) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To amend title 5, United States Code, to increase the maximum age limit for an original appointment to a position as a Federal law enforcement officer in the case of any individual who has been discharged or released from active duty in the armed forces under honorable conditions, and for other purposes. 
 
 
1.Increase in maximum age limit 
(a)Positions subject to CSRSSection 3307(d) of title 5, United States Code, is amended— 
(1)by striking (d) The and inserting (d)(1) Except as provided in paragraph (2), the; and 
(2)by adding at the end the following: 
 
(2)The maximum limit of age within which an original appointment may be made to a position as a law enforcement officer (as defined by section 8331(20)) shall, in the case of an individual who, before the effective date of such appointment, was discharged or released from active duty in the armed forces under honorable conditions, be 40 years of age.. 
(b)Positions subject to FERSSection 3307(e) of title 5, United States Code, is amended— 
(1)by striking (e) The and inserting (e)(1) Except as provided in paragraph (2), the; and 
(2)by adding at the end the following: 
 
(2)The maximum age limit for an original appointment to a position as a law enforcement officer (as defined by section 8401(17)) shall, in the case of an individual who, before the effective date of such appointment, was discharged or released from active duty in the armed forces under honorable conditions, be 40 years of age.. 
2.Amendments to prevent mandatory separation before becoming eligible to retire 
(a)Amendment relating to CSRSSection 8335(b) of title 5, United States Code, is amended by adding at the end the following: 
 
(4)In the case of an employee who, before the date of such employee’s original appointment to a position as a law enforcement officer, was discharged or released from active duty in the armed forces under honorable conditions, paragraph (1) shall be applied— 
(A)by substituting 60 for 57; and 
(B)by substituting 63 years for 60 years.. 
(b)Amendment relating to FERSSection 8425(b) of title 5, United States Code, is amended by adding at the end the following: 
 
(4)In the case of an employee who, before the date of such employee’s original appointment to a position as a law enforcement officer (as defined by section 8331(20) or 8401(17)), was discharged or released from active duty in the armed forces under honorable conditions, paragraph (1) shall be applied— 
(A)by substituting 60 for 57; and 
(B)by substituting 63 years for 60 years.. 
3.Effective date 
(a)Amendments relating to maximum age limitThe amendments made by section 1 shall apply with respect to appointments made after the end of the 6-month period beginning on the date of the enactment of this Act. 
(b)Amendments relating to mandatory separation The amendments made by section 2 shall apply with respect to individuals originally appointed as law enforcement officers (within the meaning of the amendment made by subsection (a) or (b) of section 2, as appropriate) after the end of the 6-month period beginning on the date of the enactment of this Act. 
 
